 

Exhibit 10.2

 

AMENDMENT NO. 1 TO

 

2013 SECURITIES PURCHASE AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of January 29, 2014, is by and
among Champions Oncology, Inc. (the “Company”), Battery Ventures IX, L.P.
(“Ventures”), Battery Investment Partners IX, LLC (together with Ventures,
“Battery”) and PAR Investment Partners, L.P. (“PAR”).

 

WHEREAS, the Company, Battery, PAR and certain other parties are parties to the
Securities Purchase Agreement (the “Securities Purchase Agreement”) dated as of
January 28, 2013; and

 

WHEREAS, the Company, Battery and PAR wish to amend certain provisions of the
Securities Purchase Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and each of Battery and PAR hereby agree as follows.

 

1.          The definition of “Change of Control” in Section 1.3 of the
Securities Purchase Agreement is hereby replaced in its entirety with the
following:

 

“Change of Control” means the occurrence of any one or more of the following
events: (i) the sale or other disposition to an unrelated party of all or
substantially all of the assets of the Company, in one transaction or a series
of transactions (other than financing arrangements); or (ii) a merger,
consolidation or share exchange involving the Company and any other person or
entity (other than for the purposes of reincorporation), in which the Company or
one of its subsidiaries is not the surviving entity, after approval of the Board
of Directors.

 

2.          All other provisions of the Securities Purchase Agreement shall
remain intact. This Amendment shall be interpreted in accordance with the
governing law and jurisdiction provisions of Section 6.7 of the Securities
Purchase Agreement. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Amendment may be
executed and delivered by facsimile transmission or email.

 

[Remainder of page intentionally left blank]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 





  CHAMPIONS ONCOLOGY, INC.                       By: /s/ Joel Ackerman     Name:
Joel Ackerman     Title:   Chief Executive Officer                              
          BATTERY VENTURES IX, L.P.           By: Battery Partners IX, LLC      
General Partner                               By: /s/ Scott Tobin       Name:
Scott Tobin       Title:   Member Manager                                      
  BATTERY INVESTMENT PARTNERS, IX, LLC           By: Battery Partners IX, LLC  
    Managing Member                           By: /s/ Scott Tobin       Name:
Scott Tobin         Title:   Member Manager                                    
    PAR INVESTMENT PARTNERS, L.P.           By: PAR Group, L.P.       General
Partner               By: PAR Capital Management, Inc.         General Partner  
                  By: Steven Smith           Name: Steven M. Smith          
Title: Chief Operating Officer              



  



 

 